Exhibit 10.3

 

ONDAS HOLDINGS INC.

 

STOCK OPTION AGREEMENT

 

THIS STOCK OPTION AGREEMENT (this “Agreement”), is made and effective as of this
___ day of ________, 2020 (the “Grant Date”), by and between Ondas Holdings Inc.
(f/k/a Zev Ventures Incorporated) (the “Company”), and
____________________________________ (“Participant”).

 

W I T N E S S E T H:

 

WHEREAS, the Company is desirous of increasing the incentive of Participant
whose contributions are important to the continued success of the Company;

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the Company hereby grants Participant options to
purchase shares of Common Stock of the Company pursuant to the Zev Ventures
Incorporated 2018 Incentive Stock Plan (the “Plan”), upon the following terms
and conditions. Capitalized terms not defined herein shall have the meaning
ascribed thereto in the Plan.

 

1. GRANT OF OPTION

 

Subject to the terms and conditions of this Agreement and the Plan, the Company
hereby grants to the Participant an Option to purchase an aggregate of
___________________________ (_____________) shares of the Company’s Common
Stock.

 

2. EXERCISE PRICE

 

The Exercise Price of this Option shall be $______ per share of Common Stock of
the Company

 

3. TERM AND VESTING OF OPTION

 

(a) Option Period. This Option shall terminate and all rights to purchase shares
hereunder shall cease on the tenth anniversary of the Grant Date.

 

(b) Vesting. Subject to Section 5 and 6 hereof, this Option shall become vested
upon the dates described in the following schedule:

 

Date  

Incremental Percentage
of Vested Option Shares

  Cumulative Percentage of
Vested Option Shares                    

 

There shall be no proportionate or partial vesting in the periods between the
vesting dates and all vesting shall occur only on the aforementioned vesting
dates.

 



 

 

 

4. EXERCISE AND PAYMENT

 

(a) General. When the Option has vested and any other conditions to the exercise
of an Option have been satisfied, Participant may exercise the Option only in
accordance with the following provisions. Participant shall deliver to the
Company a written notice stating that Participant is exercising the Option and
specifying the number of shares of Common Stock which are to be purchased
pursuant to the Option, and such notice shall be accompanied by payment in full
of the Exercise Price of the shares for which the Option is being exercised, by
one or more of the methods provided for in the Plan. An attempt to exercise any
Option granted hereunder other than as set forth in the Plan shall be invalid
and of no force and effect.

 

(b) Payment of the Exercise Price. Payment of the Exercise Price for the shares
of Common Stock purchased pursuant to the exercise of an Option shall be made by
cash, certified or cashier’s check, bank draft or money order, or by any other
method which the Committee, in its sole and absolute discretion and to the
extent permitted by the Plan and applicable law, may permit.

 

5. TERMINATION OF EMPLOYMENT

 

(a) General. Upon Participant’s termination of employment or other service with
the Company for any reason, the unvested portion of the Option shall expire.

 

(b) Termination Without Cause. In the event that Participant's termination of
employment or other service with the Company for any reason other than for Cause
of because of the Participant's death or disability, the Participant shall have
ninety (90) days to exercise the Option, or if earlier, until the expiration of
the term of the Option.

 

(c) Termination Due to Death or Disability. In the event that Participant's
termination of employment or other service with the Company is due to the death
or disability of the Participant, the Participant shall have one year to
exercise the Option, or if earlier, until the expiration of the term of the
Option.

 

(d) Termination for Cause. In the event the termination is for Cause, any Option
held by Participant at the time of such termination shall be deemed to have
terminated and expired upon the date of such termination.

 

6. MISCELLANEOUS

 

(a) Controlling Law. This Agreement and all questions relating to its validity,
interpretation, performance, and enforcement (including, without limitation,
provisions concerning limitations of actions), shall be governed by, and
construed in accordance with the laws of the State of Nevada.

 

(b) Binding Nature of Agreement. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective heirs, personal
representatives, successors and permitted assigns.

 



2

 

 

(c) Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Board and as may be in effect from
time to time. The Plan is incorporated herein by reference. If and to the extent
that this Agreement conflicts or is inconsistent with the terms, conditions and
provisions of the Plan, the Plan shall control, and this Agreement shall be
deemed to be modified accordingly.

 

(d) Withholding. In connection with the exercise of the Option, the Participant
agrees (a) to pay to the Company, or make arrangements satisfactory to the
Company regarding payment of, any federal, state or local, domestic or foreign
taxes of any kind required by law to be withheld with respect to such exercise,
and (b) that the Company shall, to the extent permitted by law, have the right
to deduct from any payment of any kind otherwise due to the Participant any
federal, state or local taxes of any kind required by law to be withheld with
respect to the exercise of the Option.

 

(e) Number of Days. In computing the number of days for purposes of this
Agreement, all days shall be counted, including Saturdays, Sundays and holidays;
provided, however that if the final day of any time period falls on a Saturday,
Sunday or holiday on which federal banks are or may elect to be closed, then the
final day shall be deemed to be the next day which is not a Saturday, Sunday or
such holiday.

 

(f) No Third-Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any person other than the parties and their respective successors
and permitted assigns.

 

(g) Entire Agreement; Amendments. This Agreement (including the documents and
exhibits referred to herein) constitutes the entire agreement among the parties
and supersedes any prior understandings, agreements, or representations by or
among the parties, written or oral, that may have related in any way to the
subject matter hereof. This Agreement may not be amended, supplemented, or
modified in whole or in part except by an instrument in writing signed by the
party or parties against whom enforcement of any such amendment, supplement, or
modification is sought.

 

(h) No Rights to Continued Employment. Nothing contained herein shall give the
Participant the right to be retained in the employment or service of the Company
or any of its subsidiaries or affiliates or affect the right of any such
employer to terminate the Participant.

 

(i) Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original and all of which together will
constitute one and the same instrument.

 

3

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

  ONDAS HOLDINGS INC.         By:                        Name:     Title:      
    PARTICIPANT:             Name:                   Address:        

 

 

4



 

